Citation Nr: 1453496	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  14-06 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines



THE ISSUE

Legal entitlement to United States Department of Veterans Affairs (VA) nonservice-connected death pension benefits, to include the threshold question of whether the appellant's spouse had qualifying military service for such benefits.



ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The appellant maintains that her late husband had qualifying military service so as to establish her basic entitlement to VA nonservice-connected death pension benefits.  The National Personnel Records Center has indicated that her husband had service in the New Philippine Scouts for the period from May 10, 1946, to March 10, 1948. 

This matter comes before the Board on appeal from a May 2013 decision of the Regional Office (RO), denying the claim on appeal based on a finding that the appellant's spouse did not have qualifying service for nonservice-connected death pension benefits.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of the recent decision by the Court of Appeals for Veterans Claims (CAVC or Court) in Tagupa v. McDonald, the Board finds that this matter must be remanded to seek verification of service directly from the United States Department of the Army.  See Tagupa v. McDonald, No. 11-3575, __ Vet. App. __, 2014 WL 4199213, *6.

Absent evidence of delegation to the National Personnel Records Center (NPRC) of the service department's authority to determine whether the appellant's spouse had qualifying service, the current certifications from NPRC appear, at this point, to be inadequate to fully resolve the matter.  See id.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should send all of the information provided by the appellant to the United States Department of the Army to verify whether her spouse had qualifying service in the Armed Forces of the United States such as to confer upon her basic entitlement to VA nonservice-connected death pension benefits.  

The Department of the Army should indicate which documents were researched and whether the appellant's spouse had recognized service.  If so, the Department of the Army should indicate the dates and type(s) of service. 

2.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the appellant should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




